In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Steinhardt, J.), dated August 8, 2000, which denied their motion for leave to renew and reargue the defendants’ prior motion for summary judgment dismissing the complaint on the ground that the plaintiff Deborah Harbin did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), which was granted by an order of the same court, dated June 5, 2000.
Ordered that the appeal from so much of the order dated August 8, 2000, as denied that branch of the motion which was for leave to reargue is dismissed, without costs or disbursements, as no appeal lies from an order denying leave to reargue; and it is further,
Ordered that the order dated August 8, 2000, is reversed insofar as reviewed, without costs or disbursements, the branch of the motion which was for leave to renew is granted, and upon renewal, that branch of the defendants’ motion which was to dismiss the cause of action to recover for property damage is denied, and the order dated June 5, 2000, is modified accordingly.
Dismissal of the cause of action to recover damages for personal injuries was proper (see, Insurance Law § 5102 [d]). However, the Supreme Court should not have dismissed the cause of action to recover for property damage (see, Matese v *318Sclafani, 281 AD2d 603). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.